OFFICE OFTHEATTORNEY     GENERALOFTEXAS
                                 AUSTIN
     OROVERSELIER8
     *l-rom4Ev
            OmJERAL




    Honorable John Ii.Winters
    Executive Director
    State Department of Pub1ic                   Welfare
    Austin 3, Texas
    bear    Mr.   Winters:                        Opinion   X0.      O-7543     y

                                                  Rer Whether the~Texae,Denartment
                                                  of Public Pleliare     aan’-aontitnne   to
                                                  pay the salary of~dn.~emploZee        rho
                                                  will be aevetinx her time to Child
                                                  Welfare aerviaesin the State of
!                                                 Texas, but.~whoseoffice would,be
/                                                 la Arkansaer       ~.~

              Your request Poran opinion upen                           the   above entitled
    subject matter is aa,helloWa:
,
                                  ,,‘~
                             ;’          ,’
:
[                  'We woa1.dl'iketo sabimit for,~v&r consldera-
            tlon   and opinion           ‘the   followfng   facts.
I                  /  ,,
i
                  ~*~"These Is situated In B&e    County in Tex-
!           p&ma      ,a .ChlldWelfare Worker who is an employee
           ( of’/the   State.Department of'Public Welfare. The
!          ~,Stateof Arkansas alao~haa a Child Welfare Worker
             ID *exarkana who Is a resident of Arkansas. As
             j81uknow, the state line divides the city of
I            Toharkanajtfidone side of the main street In Tex-
             ark-a fsin.Arkansas and the other is in Texas-
             Underthe present plan,     children who are residents
             of Arkansas and who are apprehended on the Texas
             side of the city are referred     to the Arkansas
             Child   Welfare Worker and oioe versa.    There are
             two offices, one maintained in the State of Arkan-
             saw and one maintained in the State of Texas.
                 'shoe these two employees work so aloselv to-
            rether and the citizewy  and public official s Peel
            that the work could he nerformed more effioiently
Honorable John H. Wlntere - page 2



      if better offlOe faoilltles were made avel\abYot
      plana are ??einR: Considered whereby cne offioe
      will be nrevided for the two employees.
             *In the event that the offiae   space Is  Dro-
      rided hy the local citizenry on the Arkansas
      &do of the eltv of Texarkana, will It be nosnl-
      ble for the Texas Department of Public Welfare
      to continue paying     the salary of the employee
      who will be d6votlnR her time to Child Welfrre
      servioen   In t.he State of Texas but whose offfee
      uould be in Arkanae?'

            It Is elementary that the jurfsdiotlon of a state
Worernment 1s limited to the territory within itn boundaries.
A Oorellary to this,   equally fundamental in the eOOnOQt~ of
our Government, im that   the powers of State offiaern are
limited to the same territorv. The same prlnoiple abplies
to mlaipal     offloers. In the exeroise of their powern thev
are timlted to the territory within the munlolpaI boundaries.
i)fcourse, there are certain exooptlons, notably the members
of t.heCanprom, but these are exceptions      under  eonstltutica-
al authority. All of the State's offlcer~ and employeee
possess onlv the powern oonferred    upon them bv low, Andythere
is no lnw suthorl;sln~,either expressly or by impticahicn~
the ntatSoninc   of one of our child welfare workers beyond the
state horders, worthy and even oommendable aa the mOtlVe kay
he. X?XW the Cavernor    of the state arosses    the state    'linethe
hi& yowortvof the Chief JZxeoutlvecease, and he wires the
I.lout?nantOovmnor, in order that government may go on as
unwll . Evep when a loos1 neaoo offioor crosnos the stat.0
line he lays aside his gun.
            There are faotual situations rhere ronpeat for mathe-
matiaal   state lines has llttlo to oommend it, and your situa-
tion is one of them. Nevertheless, Stato lines ore yat real in
government,,and the limitations upon the powers of ,gOVemm%TIt
and governmental   offYaia1~ from the lowest to the hlgheat 3luRt
be respected.
          If one of our child welfare workers opens an offlob
across our horders, she is out of bounds, whether    it be at
Texarkana or El Paso, and 7lkewise Off the pay roll.     Of course,
we are not t,aI*rinx
                   about thoee out-of-state trips on state busi-
neea authorized hv law.
Honorable John If.Wnters       - ?iWe 3



          We   trust   that   ifhatwe   have   said   sui!fiOientlg   ans*ers
your InquirY.